United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3429
                                  ___________

United States of America,              *
                                       *
             Plaintiff/Appellee,       *
                                       *
      v.                               *
                                       *
2005 Chrysler 300C,                    * Appeal from the United States
VIN2C3AA63HX5H631206,                  * District Court for the
with all appurtenances and attachments * Eastern District of Missouri.
thereon,                               *
                                       *      [UNPUBLISHED]
             Defendant,                *
                                       *
Paula Drones,                          *
                                       *
             Claimant/Appellant.       *
                                  ___________

                             Submitted: June 18, 2010
                                Filed: June 24, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
     The district court1 entered a default judgment in this civil forfeiture case. Paula
Drones moved to set aside the default judgment and the district court denied the
motion. Drones appeals2 and we affirm.

       This forfeiture action has its roots in a joint investigation conducted by state and
federal drug and law enforcement agencies. Kenneth Drones was identified as a
leader of a significant heroin distribution organization in the St. Louis area. After
executing a search warrant at Kenneth Drones's residence, agents seized the vehicle
at issue and $15,615.00 in cash and initiated a forfeiture action under the provisions
of Title 21, United States Code, Section 881. The government filed the forfeiture
complaint on June 20, 2008. Kenneth Drones pled guilty to heroin distribution
charges and agreed to forfeit his interest in the money. The currency was ultimately
forfeited without incident. Paula Drones submitted a claim of ownership in the
vehicle.

       Title 21 of the United States Code section 881(a) subjects to forfeiture any
property which the government has probable cause to believe was either (1) purchased
with proceeds traceable to the exchange of a controlled substance, 21 U.S.C. §
881(a)(6); or (2) used to facilitate the commission of a drug-related crime, id. §
881(a)(4). These forfeiture actions are governed by the Federal Rules of Civil
Procedure Supplemental Rules for Admiralty or Maritime Claims. Id. § 881(b). At
the time in question, these rules unambiguously required a person who asserted a right
of possession or any ownership interest in the property that was the subject of the
action to file a verified statement of right or interest and serve an answer within


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      2
       The appeal is timely because the August 14, 2009, judgment was not entered
on the docket until August 17, 2009, and the notice of appeal was filed sixty days
thereafter, on October 16, 2009. See Fed. R. App. P. 4(a)(1)(B) & 4(a)(7)(A)(i).

                                           -2-
twenty days after filing the statement of interest or right.        Fed. R. Civ. P.,
Supplemental Rules for Admiralty or Maritime Claims G(5).

        Here, Drones attempted to file her "Verified Statement Identifying Interest in
Defendant Property" on November 12, 2008, and successfully did so on November
13, 2008. However, Drones never filed an answer. Accordingly, the government
moved to strike Drones's verified claim and requested entry of default against the
defendant vehicle. Although Drones thrice requested time to respond to the
government's motions, which the court granted, she failed to make the requisite filings
in this case. As such, the district court struck Drones's claim and referred the matter
to the clerk for entry of default.

      The clerk first entered default against the vehicle on July 6, 2009. That same
day, Drones moved to set aside the entry of default, which the court denied on July 27,
2009. The clerk entered the final default judgment in this case on August 17, 2009.

       We review the denial of a motion to set aside default for abuse of discretion.
Stephenson v. El-Batrawi, 524 F.3d 907, 912 (8th Cir. 2008). "The court may set
aside an entry of default for good cause, and it may set aside a default judgment under
Rule 60(b)." Fed. R. Civ. P. 55(c). Rule 60(b) allows a court to set aside a default
judgment if there is mistake, inadvertence, surprise, or excusable neglect. When
examining whether good cause exists, the district should weigh "whether the conduct
of the defaulting party was blameworthy or culpable, whether the defaulting party has
a meritorious defense, and whether the other party would be prejudiced if the default
were excused." Stephenson, 524 F.3d at 912 (quotation omitted).

       On appeal, Drones claims the district court abused its discretion in denying her
motion to set aside the default judgment because her failure to file an answer was due
to a simple mistake amounting to excusable neglect. First, counsel claims he was
wholly unaware that an answer had not, in fact, been filed along with Drones's verified

                                         -3-
claim. Even so, there is no excuse for the failure to file the answer after the
government pointed out the omission and it was crystal clear that an answer had not
been filed. In Drones's three motions for additional time, counsel's stated reasons for
requesting more time included such issues as technology problems, a busy trial
schedule, and assisting the relocation of a family member. Failing to file an answer
or response motions because of a busy schedule or internal administrative challenges
does not pass muster as excusable neglect. Inman v. Am. Home Furniture Placement,
Inc., 120 F.3d 117, 119 (8th Cir. 1997) (stating that "Rule 60(b) has never been a
vehicle for relief because of an attorney's incompetence or carelessness." (quotation
omitted)).

      For the foregoing reasons, the decision of the district court is affirmed.
                      ______________________________




                                         -4-